Title: From Alexander Hamilton to John Adlum, 24 August 1799
From: Hamilton, Alexander
To: Adlum, John


          
            Sir,
            New York August 24. 99
          
          I enclose to you a letter to Lieutenant Boote which you will please to have delivered. Should Mr. Boote be willing to repair to this place you will give him permission to do so.
          In that case you will annex his party of infantry to the other company of infantry which forms part of your detachment—
          With great consideration I am, Sir &c: &c:
        